DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature of  “the second resin is in contact with the at least one first electrode and the at least one second electrode in the second region’ in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karashima et al. (US20090115071), in view of Shinohara (US20180301432).
	Re Claim 1, Karashima show and disclose
A connection structure comprising: 
a first member (10, fig. 2c) having a first surface; 
at least one first electrode (11, fig. 2c) located on the first surface; 
a second member (20, fig. 2c) having a second surface opposed to the first surface; 
at least one second electrode (21, fig. 2c) opposed to the at least one first electrode and located on the second surface; 
a first resin (13, fig. 2c) and at least one conductive particle (12, fig. 2c) arranged in at least one first region (with electrodes, fig. 2c) between the at least one first electrode and the at least one second electrode; and 
a second resin (14, fig. 2c) arranged in a second region (without electrodes, fig. 2c) surrounding the at least one first region between the first surface and the second surface (fig. 2c),
wherein the at least one first electrode overlaps the at least one first region and the second region (fig. 2c), 
the second resin is in contact with the at least one first electrode and the at least one second electrode in the second region (fig. 2c), and 
the first resin (with conductive particles 12, fig. 2c) and the second resin (without conductive particles, fig. 2c) have different compositions from each other;
Karashima does not disclose
the at least one conductive particle including a particle core having elasticity coated with metals.
Shinohara teaches a device wherein
the conductive particle including a particle core having elasticity coated with metals (The resin core may preferably be a particle made of a plastics material, [0051]; and The electrically conductive particles may be metal-coated resin particles, [0061]).
Therefore, it would have been obvious to one having ordinary skill in the art to use metal coated plastic particles as taught by Shinohara in the electronic device of Karashima, in order to increase contact area of the metal coated plastic particles and reduce resistance between the bonding electrodes for the electronic device.
Re Claim 2, Karashima show and disclose
The connection structure according to claim 1, wherein the first resin is in contact with the at least one first electrode and the at least one second electrode in the at least one first region (fig. 2c).
Re Claim 3, Karashima show and disclose
The connection structure according to claim 1, wherein the at least one conductive particle comprises a plurality of conductive particles (fig. 2c),
Karashima does not disclose 
the plurality of conductive particles is arranged in the at least one first region in a range of seven or less.
Shinohara teaches a device wherein
the plurality of conductive particles is arranged in the at least one first region in a range of seven or less (when in the connection portion, the width of the terminal is 0.2 mm, the length of the terminal is greater than or equal to 2 mm, and the density of the electrically conductive particles can be reduced to about from 7 to 8 per mm², [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the density of conductive particles as taught by Shinohara in the electronic device of Karashima, in order to adjustment of the number density of the electrically conductive particles to a number density necessary to ensure the conduction reliability is achieved without excessively increasing the number density ([0012], Shinohara) for the electronic device.
Re Claim 4, Karashima show and disclose
The connection structure according to claim 1, wherein the at least one first region includes a plurality of first regions (fig. 2c),
Karashima does not disclose
the plurality of first regions is separated from each other by 5 µm or more.
Shinohara teaches a device wherein
the plurality of first regions is separated from each other by 5 µm or more (the space between adjacent terminals is 0.2 mm, [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art to use space between adjacent electrodes as taught by Shinohara in the electronic device of Karashima, in order to avoid short circuit between adjacent electrodes and ensure quality for the electronic device.
Re Claim 5, Karashima show and disclose
The connection structure according to claim 1, wherein the at least one conductive particle are arranged between the at least one first electrode and the at least one second electrode (fig. 2c),
Karashima show and disclose
density of conductive particles in a range of seven per 400 µm² or more and twenty per 400 µm² or less.
Shinohara teaches a device wherein
	density of conductive particles in a range of seven per 400 µm² or more and twenty per 400 µm² or less (the number density of spherical conductive particles is 32000 mm², [Table 2]).
Therefore, it would have been obvious to one having ordinary skill in the art to use density of conductive particles as taught by Shinohara in the electronic device of Karashima, in order to have variety design choice of density of conductive particles in accordance with electrode size (varying the arrangements of the electrically conductive particles in accordance with the width or pitch of the connection target terminals, the number density of the electrically conductive particles is adjusted to be within an appropriate range for ensuring the conduction reliability, [0063], Shinohara) for the electronic device.
Re Claim 6, Karashima show and disclose
The connection structure according to claim 1, wherein the at least one conductive particle are arranged only between the at least one first electrode and the at least one second electrode  (fig. 2c), and the at least one conductive particle include the particle core with a highly-hard resin material coated with a rubber-like elastic resin or the particle core with a highly-hard inorganic material coated with a rubber-like inorganic elastic body.
Re Claims 7-8, Karashima show and disclose
The connection structure according to claim 1, 
	Karashima does not explicitly disclose 
wherein the at least one conductive particle is in contact with the at least one first electrode and the at least one second electrode; wherein the at least one conductive particle is compressed by the at least one first electrode and the at least one second electrode.
Shinohara teaches a device wherein
the at least one conductive particle is in contact with the at least one first electrode and the at least one second electrode (fig. 2); the at least one conductive particle is compressed by the at least one first electrode and the at least one second electrode (The resin core may preferably be a particle made of a plastics material, which has high compressive deformability; [0051]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the way conductive particles connecting between two electrodes as taught by Shinohara in the electronic device of Karashima, in order to have variety design choice of numbers of conductive particles to contact with two electrodes, and to increase reliability of connecting between the conductive particle and electrodes for the electronic device.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karashima et al. in view of Shinohara, further in view of Nakatani et al. (US20070216023).
Re Claims 9-10, Karashima and Shinohara disclose
The connection structure according to claim 1, wherein the at least one first electrode includes a plurality of first electrodes (fig. 2c);
Karashima and Shinohara do not disclose
 an insulating film is arranged between the plurality of first electrodes on the first surface; wherein the second resin is in contact with the insulating film in the second region.
Nakatani teaches a device wherein
 	an insulating film is (19, fig. 6) arranged between the plurality of first electrodes (15, fig. 6) on the first surface; wherein the second resin (11’, fig. 6) is in contact with the insulating film in the second region.
Therefore, it would have been obvious to one having ordinary skill in the art to add the way insulating film between two adjacent electrodes as taught by Nakatani in the electronic device of Karashima, in order to be able to protecting from environmental damage (a water repellency film, [0088], Nakatani), and to increase reliability for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160327826-A1 US-8043709-B2 US-20070054984-A1 US-20070045841-A1 US-6451875-B1 US-20010046021-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848